UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7529



GREGORY FLINT TAYLOR,

                                             Petitioner - Appellant,

          versus


JOE HAMILTON, Secretary, North Carolina De-
partment of Correction; LYNN PHILLIPS, Direc-
tor of Prisons; MICHAEL BUMGARNER, Superin-
tendent, Nash Correctional Center; MICHAEL
EASLEY, Attorney General of North Carolina;
STATE OF NORTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-149-5-H)


Submitted:   March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Franklin Loflin, III, LOFLIN & LOFLIN, Durham, North Caro-
lina, for Appellant. Diane Appleton Reeves, NORTH CAROLINA DEPART-
MENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Flint Taylor appeals the district court’s order de-

nying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. Taylor v. Hamilton, No. CA-99-149-5-

H (E.D.N.C. Sept. 12, 2000).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2